Citation Nr: 1821088	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-28 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to an initial rating higher than 70 percent for posttraumatic stress disorder (PTSD) with alcohol abuse.

4.  Entitlement to special monthly compensation (SMC) under 38 U.S.C. § 1114 (s).


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to June 1969.  Service in the Republic of Vietnam is indicated by the record.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2012 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  In the April 2012 rating decision, the RO granted service connection for P TSD with alcohol abuse and assigned a 70 percent disability rating, effective October 11, 2011, the date of the Veteran's claim.  The Veteran filed a timely notice of disagreement (NOD) with the initial rating.  In the July 2013 rating decision, the RO continued and confirmed the Veteran's previously denied claim of service connection for bilateral hearing loss.

The Board has reframed the issue of service connection for bilateral hearing loss as whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.  After review of the record and procedural history, the proper issue is whether new and material evidence has been received to reopen service connection for bilateral hearing loss as the record shows the current claim is grounded upon the same factual bases as the claim previously denied in an April 1983 rating decision.  Moreover, in Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was determined that the statutory scheme in 38 U.S.C. §§ 5108, 7104 establishes a legal duty for the Board to consider the issue of reopening service connection based on new and material evidence regardless of the RO's determination as to that issue.

The issue of entitlement to an initial higher rating for PTSD with alcohol abuse also raises the issue derivative of entitlement to SMC under 38 U.S.C. § 1114 (s).  SMC benefits "are to be accorded when a veteran becomes eligible, without need for a separate claim."  Bradley v. Peake, 22 Vet. App. 280, 294 (2008) (citing Akles v. Derwinski, 1 Vet. App. 118, 121 (1991)).  In other words, SMC is not "a wholly different benefit" but an issue within a claim for an increased or higher initial disability evaluation.  During the pendency of these claims, VA's Adjudication Procedures Manual mandated that VA adjudicators consider entitlement to SMC as an inferred issue. M21-1MR, Pt. III, sbpt. iv, sec. 6.B.3; see also Akles, 1 Vet. App. at 121.  Because the Board had jurisdiction over the issue of entitlement to SMC benefits, it should have remanded, not referred, that matter to the RO for adjudication.  See Young v. Shinseki, 25 Vet. App. 201, 204 (2012) (noting that "when a claim (or a part or theory in support of a claim) erroneously is referred instead of remanded, a claimant loses his statutory right to expedited consideration absent Court correction").

During the pendency of the appeal for an initial higher rating for PTSD with alcohol abuse, the Veteran filed a formal TDIU indicating that he is unemployable due to his service-connected PTSD.  See Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940) dated September 2015.  The Board notes that in a January 1998 rating decision, the Veteran was awarded entitlement to a TDIU.  In a May 2013 rating decision, the RO terminated entitlement to a TDIU, effective July 31, 1997.  In June 2013, the Veteran submitted a NOD and in April 2016 a statement of the case (SOC) was issued; notably, the Veteran did not submit a substantive appeal following the April 2006 SOC.  In any event, as will be discussed below, the Board is granting a total (100 percent) rating for PTSD and SMC under the provisions of § 1114(s), on the basis that he was awarded a 100 percent rating for PTSD and has additionally service-connected with a combined 60 percent rating .  As the Veteran has been awarded SMC under 38 U.S.C. § 1114 (s), and this is the only benefit that the assignment of a TDIU could assist him in obtaining, the issue of entitlement to a TDIU is moot.  Cf. Bradley v. Peake, 22 Vet. App. 280 (2008).

In February 2018, the Veteran presented sworn testimony during a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

FINDINGS OF FACT

1.  In an April 1983 rating decision, the RO denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.  The Veteran did not appeal this decision, and new and material evidence was not received within one year after it was issued.

2.  Evidence received since the April 1983 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.

3.  The evidence is at least evenly balanced as to whether the Veteran's bilateral hearing loss is related to in-service noise exposure.

4.  The evidence is at least evenly balanced as to whether the symptoms and overall impairment caused by the Veteran's PTSD with alcohol abuse have, throughout the pendency of the claim, more nearly approximated total occupational and social impairment.

5.  The Veteran's service-connected PTSD with alcohol abuse is now rated 100 percent and the Veteran's additional service-connected disabilities are independently ratable at 60 percent or more.


CONCLUSIONS OF LAW

1.  The April 1983 rating decision that denied the Veteran's claim for entitlement to service connection for bilateral hearing loss is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  Since the April 1983 rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for bilateral hearing loss are met.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2017).

4.  With reasonable doubt resolved in favor of the Veteran, the criteria for an initial rating of 100 percent for PTSD with alcohol abuse are met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).

5.  The criteria for SMC under 38 U.S.C. § 1114 (s) are met.  38 U.S.C. §§ 1114 (s), 5101, 5103, 5103A, 5107, 5121 (2012); 38 C.F.R. § 3.350 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In this case, the Board is granting the benefits sought in full for the claims on appeal, to include the highest rating possible for PTSD with alcohol abuse for the entire claim period, and thus further discussion of the VCAA is unnecessary. Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

II.  New and Material Evidence

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented. Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).

In an April 1983 rating decision, the RO denied the Veteran's original claim of service connection for bilateral hearing loss on the basis that there was no evidence of a diagnosis, treatment, or complaints of bilateral hearing loss during service or following service.

The Veteran did not appeal that decision, nor was new and material evidence associated with the record within one year of its issuance.  Accordingly, the April 1983 rating decision is final.  See 38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The relevant evidence of record at the time of the April 1983 rating decision consisted of the Veteran's service treatment records (STRs) and VA treatment records. 

Relevant evidence received after the April 1983 rating decision includes the Veteran's statements, VA treatment records, December 2011 VA examination report, T.A., MD, PhD's November 2013 letter, and the February 2018 Board hearing transcript.

Importantly, the December 2011 VA examination report shows a current diagnosis of bilateral hearing loss for VA purposes, pursuant to38 C.F.R. § 3.385.  Furthermore, in the November 2013 letter, T.A., MD, PhD, provided a positive nexus opinion between the Veteran's bilateral hearing and his in-service acoustic trauma.  In addition, during the February 2018 Board hearing, the Veteran reported that he has had bilateral hearing loss since service. 

The above evidence reflects that there is new evidence that relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim.  Most significantly, the evidence added to the claims file since the April 1983 includes a current diagnosis of bilateral hearing and a positive nexus opinion that relates the Veteran's bilateral hearing loss to his in-service acoustic trauma.  Moreover, the Veteran's testimony during the February 2018 Board hearing, which is presumed credible for the purposes of reopening, reflects that the Veteran has had continuity of symptomatology since service.  Accordingly, the Board finds that the evidence received since the April 1983 RO denial are new and material evidence, and the reopening of the claim of service connection for bilateral hearing loss is warranted. 

III.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

Hearing loss is considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition thresholds using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When a veteran has engaged in combat with the enemy, satisfactory lay or other evidence "shall be accepted as sufficient proof of service connection" for certain diseases or injuries, even if "there is no official record of such incurrence or aggravation in such service."  38 U.S.C. § 1154 (b).  This statute does not eliminate the need for evidence of a nexus; it merely reduces, for veterans who have engaged in combat with the enemy, the burden of presenting evidence of incurrence or aggravation of an injury or disease in service.  Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir.1996) ("Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected").

The Veteran seeks service connection for bilateral hearing loss.  For the reasons below, the Board finds that service connection for bilateral hearing is warranted. 
At the outset, the medical evidence of record demonstrates a current bilateral hearing loss disability for VA purposes.  See VA examination report dated December 2011.  Thus, a current disability has been established.  

As to the in-service disease or injury element, the Veteran asserts that during service, he was exposed to several different types of loud noise that resulted in his bilateral hearing loss and that he has had bilateral hearing loss since service.  See, e.g., Board hearing transcript dated February 2018.  In particular, he claims that he was exposed to loud gunfire during his Vietnam combat service and that he was exposed to loud noise during the course of his military occupational (MOS) as an engineering equipment operator, because he operated heavy equipment, such as dozers.  Furthermore, he indicates that he while he was aboard USS America he was also exposed to loud aircraft carrier noise as he was near the flight deck.  Id. 

The Veteran's DD-214 Form shows that his MOS was an engineer equipment operator and caterpillar crane operator and that his decorations include Rifle Sharpshooter Badge.  

The Veteran's STRs show no complaints or treatment of hearing loss.  Notably, a January 1979 STR indicates that the Veteran was on a firing mission in Vietnam when one of the guns was hit by round. 

To this end, the Board finds that the in-service disease or injury element has been met.  Notably, the Veteran did not receive any medals indicative of combat.  See VA Adjudication Procedures Manual, IV.ii.1.D.1.e (updated September 11, 2015) (listing Decorations that are evidence of combat participation).  However, the absence of such is not dispositive of whether the Veteran engaged in combat.  A finding that a veteran engaged in combat with the enemy under 38 U.S.C. § 1154(b) and 38 C.F.R. § 3.304(d) requires that the Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and does not apply to veterans who served in a general "combat area" or "combat zone" but did not themselves engage in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  In this case, the evidence reflects that the Veteran was a medic in a unit that engaged in combat with enemy.  As stated above, the Veteran's STRs documents that that the Veteran was on a firing mission in Vietnam when one of the guns was hit by incoming fire.  Therefore, based on the above service records, the Veteran's statements, and by applying 38 U.S.C. § 1154(b), the Board concludes that the Veteran sustained acoustic trauma, to include as due to combat operations.  Acoustic trauma due to combat has been accepted as satisfying the in-service disease or injury element of claims for bilateral hearing loss.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012); Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

As to the remaining element, a nexus between the Veteran's in-service acoustic trauma and his current bilateral hearing loss, there are two opinions that address this matter. 

In a December 2012 VA examination report, the VA examiner opined that the Veteran's bilateral hearing loss is less likely than not related to his military service. The examiner reasoned that the Veteran's claims file shows no information or complaints of hearing loss.  Furthermore, the examiner indicated that the Veteran's bilateral hearing was within normal limits at the time of enlistment and "the majority of the noise exposure reported during active duty service was not direct exposure." 

The November 2013 letter reflects that T.A., MD, PhD, interviewed the Veteran, reviewed the claims file, and opined that the Veteran's bilateral hearing loss is related to his in-service noise exposure.  T.A., MD, PhD, noted the Veteran's in-service noise exposure, which included loud noise exposure from weaponry and operating heavy equipment.  T.A., MD, PhD, reasoned that noise induced hearing loss can occur from a one-time exposure or over a period of time and that hearing  loss may take many years to manifest.  In support of the rationale, he cited to medical articles.  Moreover, T.A., MD, PhD, concluded that in review of the claims file, he did not find other risk factors that explain the reason for the Veteran's hearing loss and his hearing began during service when he was first exposed to loud noise..  He further stated that 

There are no notable environmental hazards listed in the [V]eteran's file provided...that indicate a propensity for hearing loss and no reference to genetic issues or diseases that would lead to hearing loss... While I cannot with 100% certainty state the precise date or exact location where the hearing loss occurred, such an inquiry is impossible.  However, I can say that over time trauma through exposure to loud noises, such as those of artillery and heavy equipment, may take many years to ultimately manifest. While additional exposures certainly would exacerbate the hearing loss manifestation, such future exposures will only hasten what already began with the original trauma.

See T.A., MD, PhD.' s November 2013 letter. 

In this case, the Veteran's reported bilateral hearing loss since service coupled with the evidence of record sufficiently supports a nexus between the current bilateral hearing loss and his in-service acoustic trauma.  

The December 2011 VA opinion is of no probative value, as the examiner's opinion was based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  In particular, the December 2011 VA examiner's negative nexus opinion was largely based on the premise that the Veteran's "majority of the noise exposure reported during active duty service was not direct exposure."  However, as indicated above, the Veteran's STRs show that he was routinely exposed to gunfire as his decorations include Rifle Sharpshooter Badge and a January 1979 STR indicates that the Veteran was on a firing mission in Vietnam when one of the guns was hit by round.  Thus, the Veteran's service record establishes that he was in fact direct exposure of noise. 

T.A., MD, PhD.' s November 2013 letter is highly probative, as T.A., MD, PhD. explained the reasons for his conclusion based on an accurate characterization of the evidence of record.  See Nieves-Rodriguez, 22 Vet. App. at 304; See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Furthermore, T.A., MD, PhD, provided a detail explanation for his opinion and provided medical articles in support of his opinion.  

The fact that the claimed cause of the Veteran's hearing loss i.e., acoustic trauma from combat service in Vietnam, it is therefore established by his testimony, does not prevent him from also invoking the section 1154(b) presumption in order to show that he incurred the disability itself while in service.  Reeves, 682 F.3d at 999.  The Veteran claims that he has experienced bilateral hearing loss since service.  The Veteran is competent to report factually observable occurrences in service and the timing of the observable symptoms of his disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Given the application of 38 U.S.C. § 1154 (b) as explained in Reeves, the Veteran's credible lay testimony along with the other evidence above provides a sufficient basis to conclude that his current hearing loss is related to the acoustic trauma he suffered in service.

The evidence is thus at least evenly balanced as to whether the Veteran's current bilateral hearing loss is related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for bilateral hearing loss is warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

IV.  Higher Initial Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.
	
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

The Veteran's PTSD with alcohol abuse is rated 70 percent disabling under 38 C.F.R. § 4.130, DC 9411. This disability is rated according to the General Rating Formula for Mental Disorders.

Under this criteria, a 70 percent evaluation is contemplated for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under 
§ 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that 
§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas. 

Turning to the evidence of record, in January 2012, the Veteran was afforded a VA examination.  He reported social isolation; depressed mood; panic attacks; chronic sleep impairment; mild memory loss; impairment of short- and long-term memory; impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances; obsessional rituals which interfere with routine activities; and impaired impulse control.  He stated that he is currently in his fourth marriage; he has three children and six grandchildren.  He reported that he has no contact with his family, expect during Christmas.  He prefers to be left alone.  He reported that he has a high school diploma.  He stated that following service he worked odd jobs such as a heavy equipment operator at a copper mind and a truck driver.  Thereafter, he was employed at the post office for elven years and then was unable to continue working at the post office due to his service connected disabilities and now he is self- employed part-time.  The January 2012 VA examiner noted that the Veteran changes jobs frequently; and that he has been arrested for driving under the influence and for domestic violence.  The examiner diagnosed PTSD.  The examiner found that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.

In an August 2013 statement, the Veteran reported that he has suicidal ideations and that he has lack of emotions towards his family, to include his current spouse.  He stated that he works on a ranch, and while he enjoys being around his animals on his farm, he prefers social isolation from others.   

A November 2013 letter reflects that T.A., MD, PhD, interviewed the Veteran, and during the interview, he reported suicidal ideations, depression, memory loss, hallucinations, and social isolation.  He indicated that he isolates himself from others and that he is hypervigilant.  He denied any close friends and stated that his wife complaints that he does not speak to her.  He does not feel comfortable around people.  The examiner found that the Veteran's PTSD results in the inability to socially and occupationally function.  T.A., MD, PhD, reasoning included that the Veteran's appearance was untidy and he is detached from reality.  T.A., MD, PhD,  stated that that the Veteran social and occupational impairments are due to his  physical limitations coupled with his PTSD symptoms.  T.A., MD, PhD, explained that the Veteran is unable to complete tasks in a sedentary setting because of his feelings of hopelessness which worsen his PTSD symptoms and thus the Veteran is unable to sustain employment.

In the Veteran's September 2015 Application for increased Compensation Based on Unemployability, he reported that he has been unemployed due to his PTSD symptoms. 

During the February 2018 Board hearing, the Veteran testified that he has hallucinations, prefers social isolation, and that he avoids family functions.  He indicated that he experiences paranoia and avoids any social interaction.  He stated that he stopped working at the post office in April 1985, in part, due to his PTSD.  Also during the February 2018 Board hearing, the Veteran's spouse testified that when the Veteran was employed at the post office, his employer sought disciplinary action against the Veteran for his attitude and behavior.  

Based on the consideration of the above, the Board finds that a 100 percent is warranted for the service-connected PTSD with alcohol abuse. 

Throughout the appeal period the Veteran has reported several PTSD symptoms, to include social isolation and that he is unable to work due to his PTSD symptoms. 
To this end, the above evidence reflects that the Veteran may be unemployable due to his PTSD and that he is unable to function socially.  In particular as to total social impairment, the Veteran has consistently reported that he prefers social isolation.  In fact, he has described that he has a large family, three children and six grandchildren, however, he has no contact with his family, except during Christmas.  See VA examination dated January 2012.  Additionally, he states that when he was working on a farm, he enjoyed the company of animals; however, he prefers social isolation from others and has lack of emotions towards others, to include his spouse.  See Veteran's statement dated August 2013.  The Veteran has denied any close friends and has indicated that his wife complains that he does not speak to her.  

With respect to total occupational impairment, the January 2012 VA examiner noted that the Veteran changes jobs frequently.  In T.A., MD, PhD's November 2013 letter, he indicated that after an interview of the Veteran, he is unable to sustain employment, mostly due to his PTSD symptoms.  Furthermore, in the Veteran's September 2015 Application for increased Compensation Based on Unemployability and during the February 2018 Board hearing, he reported that he has been unemployed due to his PTSD symptoms.

The evidence is thus at least evenly balanced as to whether the symptoms and impairment caused by the Veteran's PTSD with alcohol abuse more nearly approximates total occupational and social impairment.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, an initial 100 percent rating is warranted for the entire claim period.  38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3

The Board has considered the Veteran's claim for an initial higher rating and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim for an initial higher rating. See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

V.  SMC

Under 38 U.S.C. § 1114 (s), SMC is payable at the housebound rate if a veteran has a single service-connected disability rated as 100 percent and either of the following are met: (1) there is additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or (2) he is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C. 1114 (s). 

As shown above, the Board, herein, granted a 100 percent rating for the Veteran's service-connected PTSD with alcohol abuse, which meets the criteria for a single service-connected disability rated as totally disabling for section 1114(s) purposes.  In addition, the Veteran is service-connected for transmetatarsal resection left foot, amputation of forefoot (rated 40 percent disabling); osteoarthritis, chronic lumbosacral strain (rated 40 percent disabling); postoperative fusion, left great toe (rated 30 percent disabling); coronary artery disease (rated 30 percent disabling); postoperative reflex sympathetic dystrophy, left lower extremity (rated 10 percent disabling); postoperative neuroma dorsum of left foot (rated noncompensable); post-operative scar of the left abdomen (rated noncompensable); impotence (rated noncompensable; surgical scar (rated noncompensable); and surgical scar of the left foot (rated noncompensable).  The Veteran's additional service-connected disabilities have at least a combined rating of 60 percent.  Because the Veteran has a single service-connected disability rated as totally disabling for section 1114(s) purposes and additional service-connected disabilities (combined) ratable at 60 percent or more, the criteria for entitlement to SMC under 38 U.S.C.§ 1114 (s) are met.

ORDER

The application to reopen a claim of service connection for bilateral hearing loss is granted.

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to a 100 percent rating for PTSD with alcohol abuse is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to SMC under 38 U.S.C. § 1114 (s) is granted, subject to the legal authority governing the payment of compensation.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


